                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION
______________________________________________________________________________

    MAJORITY FORWARD, et al.,

                             Plaintiffs,                         Case No. 1:20-cv-00266-LAG
    v.

    BEN HILL COUNTY BOARD OF
    ELECTIONS, et al.,

                             Defendants.


                                STIPULATION OF DISMISSAL

         In accordance with Rule 41(a)(1) of the Federal Rules of Civil Procedure, the parties hereby

STIPULATE as follows:

   1. Plaintiffs voluntarily dismiss all claims and causes of action alleged in their Amended

         Complaint (ECF No. 20).

   2. Each party will bear its own costs, attorneys’ fees, and expenses incurred in connection

         with this action, including those incurred prior to the filing of Plaintiffs’ Complaint (ECF

         No. 1).

                                [signature block on following page]
      Stipulated, agreed to, and respectfully submitted this 25th day of January, 2021.

/s/_Adam M. Sparks                              HALL BOOTH SMITH, P.C.
Halsey G. Knapp, Jr.
Georgia Bar No. 425320                          /s/ Hank Pittman (w/express permission)
Joyce Gist Lewis                                ANTHONY A. ROWELL
Georgia Bar No. 296261                          Georgia Bar No.: 616930
Adam M. Sparks (lead counsel)                   HANK PITTMAN
Georgia Bar No. 341578                          Georgia Bar No.: 581271
KREVOLIN & HORST, LLC                           NICHOLAS A. KINSLEY
One Atlantic Center                             Georgia Bar No.: 273862
1201 W. Peachtree Street, NW,
Ste. 3250                                       1564 King Road
Atlanta, GA 30309                               Tifton Georgia 31793
Telephone: (404) 888-9700                       (229) 382-0515 – Telephone
Facsimile: (404) 888-9577                       (229) 382-1676 – Facsimile
hknapp@khlawfirm.com                            arowell@hallboothsmith.com
jlewis@khlawfirm.com                            hpittman@hallboothsmith.com
sparks@khlawfirm.com                            nkinsley@hallboothsmith.com

                                                Counsel for Ben Hill County Defendants
Marc E. Elias* (lead counsel)
Uzoma Nkwonta* (lead counsel)                   PAGE, SCRANTOM, SPROUSE,
Jacob D. Shelly*                                TUCKER & FORD, P.C.
PERKINS COIE LLP
700 Thirteenth Street NW, Suite 800             /s/ Thomas F. Gristina (w/express
Washington, DC 20005                            permission)
Tel: (202) 654-6200                             James C. Clark, Jr.
melias@perkinscoie.com                          jcc@psstf.com
unkwonta@perkinscoie.com                        Georgia Bar No.: 127145
jshelly@perkinscoie.com                         Thomas F. Gristina
                                                tfg@psstf.com
Attorneys for Plaintiffs                        Georgia Bar No.: 452454
*Admitted pro hac vice                          1111 Bay Avenue, Third Floor
                                                Columbus, Georgia 31901
                                                (706) 324-0251

                                                Clifton C. Fay
                                                Georgia Bar No.: 256460
                                                cfay@columbusga.org
                                                P.O. Box 1340
                                                Columbus, Georgia 31902

                                                Counsel for Muscogee County Defendants




                                             -2-
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION
______________________________________________________________________________

     MAJORITY FORWARD, et al.,

                             Plaintiffs,                          Case No. 1:20-cv-00266-LAG
     v.

     BEN HILL COUNTY BOARD OF
     ELECTIONS, et al.,

                             Defendants.


                                  CERTIFICATE OF SERVICE

          I hereby certify that on January 25, 2021, I caused a copy of the foregoing documents to

be electronically filed with the Clerk of Court using the CM/ECF system, which will automatically

send notification of such filing to all attorneys of record.

Dated: January 25, 2021.                               /s/_Adam M. Sparks
                                                       Adam M. Sparks
                                                       Attorney for Plaintiffs
